972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas J. KILBANE, Plaintiff-Appellant,v.B. F. SNELLGRAVE;  James Matheny;  William Baxley;  MorganMcCutcheon;  Beaufort County Sheriff's Department,Defendants-Appellees,andCOUNTY of Beaufort, Defendant.
No. 91-7611.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 26, 1992Decided:  August 7, 1992

Thomas J. Kilbane, Appellant Pro Se.
Stephen P. Hughes, HOWELL, GIBSON & BONEY, P.A., Beaufort, South Carolina, for Appellees.
Before WIDENER, HALL, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Thomas J. Kilbane appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  The district court entered judgment on May 15, 1991.  Kilbane filed a notice of appeal in the district court on June 18, 1991, and a motion for extension of time to appeal on July 16, 1991.  The district court granted Kilbane's motion to extend the time for filing his appeal on July 24, 1991.


2
Kilbane noted his appeal outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1).  Although he filed a motion for an extension of the appeal period and that motion was granted, the district court was without jurisdiction to grant the extension because the motion for the extension was filed on the sixty-first day after the entry of judgment.  Thus, the motion for an extension was untimely filed and the extension granted is without effect.  See  Fed.  R. App.  P. 4(a)(5) (the district court may grant an extension"upon motion filed not later than 30 days after the expiration of the time prescribed by this Rule 4(a)");   Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226 (4th Cir. 1981).


3
The time periods established by Fed.  R. App. 4 are"mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978)(quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Therefore, because the district court lacked jurisdiction to grant Kilbane's motion for an extension this Court lacks jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

DISMISSED